Title: To Benjamin Franklin from William Sturgeon, 22 August 1757
From: Sturgeon, William
To: Franklin, Benjamin


[Philadelphia, Aug. 22, 1757]
Mrs. Franklin favoured me with the Sight of a Letter wrote to you by one Mr. Waring, in which your Thoughts are desired on the important Subject of instructing the Negroes in the Principles of Christianity. As I have the Honour of being employ’d by the Society, a[s] Catechist to the Negroes in this City I take the Freedom to make mention of the Affair to you. When I first arrived here, few or none of the Colour were Christians; but by the Blessing of God, several of them, after proper Instruction, have been baptised, and are regular Communicants of our Church; and others who do not communicate, behave orderly, and attend the Service of the Church.
I am forced chiefly to instruct them by the Ear; but if a School could be opened for their Use under the Care and Inspection of the Minister, or some other prudent Person or Persons, the Work would in time become easy, and much Good might be done to them, and several of the lower Rank of White People.
